DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4th, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 21, 23-24, 26-27, 29-35 have been considered but are moot because they do not apply to the new ground of rejection.

Claim Interpretation
 	Claim 33 was previously pending and originally introduced into the claims filed on January 27th, 2021.  As a result, claim 33 has an improper claim identifier of “New”.  While Applicant had dropped claim 33 from all previous claim sets leading up to the instant claim set claim 33 had been treated as “Canceled” by the Examiner.  For the purpose of examination clam 33 is being treated as being CURRENTLY AMENDED as this is in compliance with 37 CFR 1.12.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 23-24, 26-27 and 29-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Regarding claims 21, 24 and 27 Applicant recites “wherein the distance of travel is determined according to the graduated markings on the flexible shaft”.  However, Applicant’s specification fails to provide support for the distance of travel being determined by the graduated markings.  Applicant’s specification only provides support for “A series of graduated marking may be positioned along the flexible shaft 26 and viewable external to the housing 12 to indicate the amount of linear or angular displacement of the bone cutting tip 56 with respect to the housing”.  The graduated markings are used to indicate the amount of linear or angular displacement and not to determine the distance traveled as claimed. 	Claims 23, 26, and 29-35 are rejected under 35 U.S.C. 112, first paragraph, as they depend from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 23-24 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dross (US 2007/0005067) in view of Beyar et al. (US 2007/0276392). 	Regarding claim 21, Dross discloses a method for drilling, the method comprising, inserting a flexible shaft (4) through a continuous internal passage from a proximal portion of a tubular housing (16) of a drill guide assembly, wherein the drill guide assembly having a tubular handle (see figure below) disposed at the proximal portion; and a curved distal portion (see figure below) having a distal end and a radius of curvature (see figure below), and the flexible shaft configured to be disposed inserted through the continuous internal passage starting at a terminal end (see figure below) of the tubular handle which is opposite to the proximal portion in the drill guide assembly (figure 5), wherein the flexible shaft having a piercing member (“cutter” ¶21) disposed as a tip at the distal end (¶21, figure 5); determining a drill site on an outer surface of the bone (“portal formation” ¶20); positioning the distal end of the housing adjacent to the drill site on the outer surface of the bone (¶20-21); advancing, starting at the terminal end of the tubular handle through the continuous internal passage, the flexible shaft and the piercing member toward the drill site (¶21); and creating, using the piercing member at the tip at the distal end, an initial opening on the outer surface of the bone (¶21), and continue drilling through the initial opening using the piercing member to directly form a channel opening having a curvature within the bone (figure 5), wherein a radius of the curvature of the channel opening is substantially equal to the radius of curvature of the curved distal portion of the housing (¶21, figure 5). 	Dross fails to expressly teach or disclose the flexible shaft having graduated marking thereon which are external to the housing along with limiting a distance of travel of the flexible shaft within the tubular housing in a proximal to distal direction by engaging an outer stop member located on the flexible shaft which is at the terminal end external to the tubular handle, wherein the distance of travel is determined according to the graduate markings on the flexible shaft.
Beyar et al. disclose a shaft (1115+ 1110) with a piercing member (1150) for drilling bone (¶165) the shaft having graduated markings (1180); limiting a distance of travel of the shaft in a proximal to distal direction by engaging an outer stop member (1190, ¶162) located on the shaft which is at a terminal end (figure 13, ¶162), wherein the distance of travel of the shaft is determined according to the graduated marking on the flexible shaft (¶162).  The graduated markings and stop collar help ensure that proper forward motion of the shaft occurs and over-insertion does not occur (¶162).
 Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided the shaft of Dross to include graduated markings and limiting distance of travel of the shaft by engaging an outer stop member located on the shaft which is at a terminal end as taught by Beyar et al. as the graduated markings and stop collar help ensure that proper forward motion of the shaft occurs and over-insertion does not occur.
 	Regarding claim 23, Dross discloses retracting the flexible shaft and the piercing member from the channel opening within the bone (¶21, figure 6).

Regarding claim 24, Dross discloses a method for drilling, the method comprising, inserting a flexible shaft (4) through a continuous internal passage from a proximal portion (see figure below) of a tubular housing of a drill guide assembly, wherein the drill guide assembly having a tubular handle (see figure below) disposed at the proximal portion; and a curved distal portion (see figure below) having a distal end (see figure below) and a radius of curvature (see figure below), and the flexible shaft configured to be inserted through the continuous internal passage starting at a terminal end (see figure below) of the tubular handle which is opposite to the proximal portion in the drill guide assembly (figure 5), wherein the flexible shaft having a piercing member (“cutter” ¶21) disposed as a tip at the distal end (¶21, figure 5); determining a drill site on an outer surface of the bone (“portal formation” ¶20); positioning the distal end of the housing adjacent to the drill site on the outer surface of the bone (¶20-21, when the cortical bone is not removed); advancing, starting at the terminal end of the tubular handle through the continuous internal passage, the flexible shaft and the piercing member toward the drill site (¶21); and extending the flexible shaft and the piercing member from the distal end of the housing such that the piercing member maintains the radius of curvature of the distal portion of the housing (figure 5, ¶21); and creating, using the piercing member at the tip at the distal end, an initial opening on the outer surface of the bone (¶21, when cortical bone is not removed), and continue drilling through the initial opening using the piercing member to directly form a channel opening having a curvature within the bone (figure 5), wherein a radius of the curvature of the channel opening is substantially equal to the radius of curvature of the curved distal portion of the housing (figures 5-6). 	Dross fails to expressly teach or disclose the flexible shaft having graduated marking thereon which are external to the housing along with limiting a distance of travel of the flexible shaft within the tubular housing in a proximal to distal direction by engaging an outer stop member located on the flexible shaft which is at the terminal end external to the tubular handle, wherein the distance of travel is determined according to the graduate markings on the flexible shaft.
Beyar et al. disclose a shaft (1115+ 1110) with a piercing member (1150) for drilling bone (¶165) the shaft having graduated markings (1180); limiting a distance of travel of the shaft in a proximal to distal direction by engaging an outer stop member (1190, ¶162) located on the shaft which is at a terminal end (figure 13, ¶162), wherein the distance of travel of the shaft is determined according to the graduated marking on the flexible shaft (¶162).  The graduated markings and stop collar help ensure that proper forward motion of the shaft occurs and over-insertion does not occur (¶162). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided the shaft of Dross to include graduated markings and limiting distance of travel of the shaft by engaging an outer stop member located on the shaft which is at a terminal end as taught by Beyar et al. as the graduated markings and stop collar help ensure that proper forward motion of the shaft occurs and over-insertion does not occur.
 	Regarding claim 26, Dross discloses retracting the flexible shaft and the piercing member from the channel opening within the bone (¶21, figure 6).

Claims 22 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dross (US 2007/0005067) in view of Beyar et al. (US 2007/0276392) in further view of Prevost et al. (US 2010/0030218). 	Regarding claims 22 and 25, Dross in view of Beyar et al. discloses the claimed invention except for a step of engaging an outer stop member, located on the flexible shaft, with the housing to limit a distance of travel of the flexible shaft within the housing. 	Prevost et al. disclose a drill guide having a housing (50, figures 1, 2 and 4) and a drill shaft (120, figure 6) which has an outer stop member (134, figure 6) on the shaft to limit a distance of travel of the shaft within the housing (¶37-38 and ¶40).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have constructed the method of Dross in view of Beyar et al. to have a stop member located on the flexible shaft as taught by Prevost et al. as it acts as a depth stop limiting the distance of travel of the shaft within the drill guide housing.

Claims 27 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dross (US 2007/0005067) in view of Beyar et al. (US 2007/0276392) in view of Stearns et al. (US 2010/0256644). 	Regarding claim 27, Dross discloses a method for drilling, the method comprising, inserting a flexible shaft (4) through a continuous internal passage from a proximal portion (see figure below) of a tubular housing (16) of a drill guide assembly, wherein the drill guide assembly having a tubular handle (see figure below) disposed at the proximal portion and a curved distal end (see figure below), wherein the curved distal end having a radius of curvature (see figure below), a flexible shaft (4) configured to be inserted through the continuous internal passage starting at a terminal end (see figure below) of the tubular handle which is opposite to the proximal portion in the drill guide assembly (see figure below), wherein the flexible shaft having a piercing member (“cutter”, ¶21) disposed as a tip at the curved distal end; determining a drill site on [[the]]an outer surface of a bone (“portal formation”, ¶20; positioning the curved distal end which is the terminal end of the housing adjacent to the drill site on the outer surface of the bone (¶20-21, when cortical bone is not removed); advancing, starting at the terminal end of the tubular handle through the continuous internal passage, the flexible shaft and the piercing member out from the curved distal end of the housing toward the drill site (¶21, figure 5); and creating, using the piercing member at the tip at the curve distal end, an opening directly within the bone using the piercing member at the tip at the curved distal end (¶21, when cortical bone is not removed), wherein a radius of curvature of the opening is substantially equal to the radius of curvature of the curved distal end of the housing (figures 5-6). 	Dross fails to expressly teach or disclose the flexible shaft having graduated marking thereon which are external to the housing along with limiting a distance of travel of the flexible shaft within the tubular housing in a proximal to distal direction by engaging an outer stop member located on the flexible shaft which is at the terminal end external to the tubular handle, wherein the distance of travel is determined according to the graduate markings on the flexible shaft.
Beyar et al. disclose a shaft (1115+ 1110) with a piercing member (1150) for drilling bone (¶165) the shaft having graduated markings (1180); limiting a distance of travel of the shaft in a proximal to distal direction by engaging an outer stop member (1190, ¶162) located on the shaft which is at a terminal end (figure 13, ¶162), wherein the distance of travel of the shaft is determined according to the graduated marking on the flexible shaft (¶162).  The graduated markings and stop collar help ensure that proper forward motion of the shaft occurs and over-insertion does not occur (¶162). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided the shaft of Dross to include graduated markings and limiting distance of travel of the shaft by engaging an outer stop member located on the shaft which is at a terminal end as taught by Beyar et al. as the graduated markings and stop collar help ensure that proper forward motion of the shaft occurs and over-insertion does not occur.
 	Dross fails to expressly teach or disclose the method including a sleeve disposed around the flexible shaft, wherein the flexible shaft is configured to be slidingly disposed within the sleeve; along with the step of extending the sleeve from the curved distal end of the housing such that the sleeve maintains the radius of curvature of the curved distal end of the housing.
 	Stearns et al. disclose a method of drilling (figures 1-2, 6-7) the method includes inserting through a continuous internal passage from a proximal portion of a tubular housing a drill guide assembly (figure 2).  The assembly/housing having a curved distal end (figure 2) which is a terminal end of the housing (400) having a radius of curvature (figure 2), a flexible shaft (200) disposed therein having a piercing member (100) disposed as a tip (102) at the curved distal end at the terminal end of the housing (figures 2 and 4), a sleeve (300, figures 2-3) disposed around the flexible shaft (200, figures 3-4), wherein the flexible shaft is configured to be slidingly disposed within the sleeve (¶30) advancing the flexible shaft and the piercing member out from the terminal end of the housing (400, figure 2) toward the drill site, causing the sleeve to advance therealong (figure 2, ¶29-32) and extending the sleeve and at least a portion of the piercing member from the curved distal end of the housing such that the sleeve (figure 2) and the piercing member maintain the radius of curvature of the curved distal end of the housing (figure 2).  The sleeve provides a surface for engagement with the flexible shaft to reduce rotational friction between the shaft and the housing (¶30).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have constructed the method of Dross in view of Beyar et al. to include the sleeve of Stearns et al. as it provides a surface for engagement with the flexible shaft to reduce rotational friction between the shaft and the housing. 	Regarding claim 29, Dross in view of Stearns discloses retracting the flexible shaft the piercing member (figure 6, ¶21), and the sleeve from the opening within the bone (as the modification provides the sleeve of Stearns to Dross, figure 6 of Dross).

    PNG
    media_image1.png
    644
    697
    media_image1.png
    Greyscale

 	Claim 	28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asfora (US 6,419,678) in view of Beyar et al. (US 2007/0276392) and Stearns et al. (US 2010/0256644) in further view of Prevost et al. (US 2010/0030218). 	Regarding claim 28, Asfora in view of Stearns et al. disclose the claimed invention except for a step of engaging an outer stop member, located on the flexible shaft, with the housing to limit a distance of travel of the flexible shaft within the housing. 	Prevost et al. disclose a drill guide having a housing (50, figures 1, 2 and 4) and a drill shaft (120, figure 6) which has an outer stop member (134, figure 6) on the shaft to limit a distance of travel of the shaft within the housing (¶37-38 and ¶40). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have constructed the method of Asfora in view of Beyar et al. and Stearns et al. to have a stop member located on the flexible shaft as taught by Prevost et al. as it acts as a depth stop limiting the distance of travel of the shaft within the drill guide housing.

 	Claims 30 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dross (US 2007/0005067) in view of Beyar et al. (US 2007/0276392) in further view of Thelen et al. (US 2003/0220644). 	Regarding claims 30 and 31, Dross in view of Beyar et al. fail to teach or disclose telescopically extending is done through multiple segments according to the radius of curvature, such that the radius of curvature of the opening within the bone is created by extending the piercing member through the curved distal portion.
 	Thelen et al. disclose the use of a flexible shaft (606, figure 99) having a piercing member (610) at the curved distal portion (figure 99) for drilling.  The piercing member is configured to extend telescopically (figures 97-99) through multiple segments (661, 618, figures 97-99) accordingly to the radius of curvature (figures 97-99) ,such that at the radius of curvature of the opening within the bone is created by extending the piercing member through the curved distal portion (figures 97 and 99, ¶182-185). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have constructed the method of Dross in view of Beyar et la. to have telescoping movement of the piercing member be done through the use of a housing having multiple segments as taught by Thelen et al. as it is a known alternative manner of telescopically advancing and retracing a cutting bit from a guide member.
	Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dross (US 2007/0005067) in view of Beyar et al. (US 2007/0276392) and Stearns et al. (US 2010/0256644) in further view of Thelen et al. (US 2003/0220644).
 	Regarding claim 32, Dross in view of Beyar et al. and Thelen et al. disclose the claimed invention including the piercing member at the curved distal portion is configured to extend therefrom (figure 5).  However, Dross fails to teach or disclose that the telescopically extending is done through multiple segments according to the radius of curvature, such that the radius of curvature of the opening within the bone is created by extending the piercing member through the curved distal portion. 	Thelen et al. disclose the use of a flexible shaft (606, figure 99) having a piercing member (610) at the curved distal portion (figure 99) for drilling.  The piercing member is configured to extend telescopically (figures 97-99) through multiple segments (661, 618, figures 97-99) accordingly to the radius of curvature (figures 97-99) ,such that at the radius of curvature of the opening within the bone is created by extending the piercing member through the curved distal portion (figures 97 and 99, ¶182-185).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have constructed the method of Dross in view of Beyar et al. and Stearns et al. to having the telescoping movement of the piercing member be done through the use of a housing having multiple segments as taught by Thelen et al. as it is a known alternative manner of telescopically advancing and retracing a cutting bit from a guide member.

Allowable Subject Matter
Claims 33-35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775